- Sentinel Investments As filed with the Securities and Exchange Commission on January 25, 2010 Securities Act File No. 2-10685 Investment Company Act File No. 811-214 S ECURITIES AND E XCHANGE C OMMISSION Washington, D.C. 20549 F ORM N-1A R EGISTRATION S TATEMENT UNDER THE S ECURITIES A CT OF X Pre-Effective Amendment No. Post-Effective Amendment No. 124 X and/or R EGISTRATION S TATEMENT UNDER THE I NVESTMENT C OMPANY A CT OF X Amendment No. (Check appropriate boxes) S ENTINEL G ROUP F UNDS , I NC . (Exact Name of Registrant as Specified in Charter) National Life Drive Montpelier, Vermont 05604 (Address of Principal Executive Offices) (Zip code) (802) 229-7410 (Registrants Telephone Number, including Area Code) Lisa Muller, Esq. Copy to: c/o Sentinel Group Funds, Inc. John A. MacKinnon, Esq. National Life Drive Sidley Austin LLP Montpelier, Vermont 05604 787 Seventh Avenue (Name and Address of Agent for Service) New York, New York 10019 It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) on (date) pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) X on March 30, 2010 pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Common Stock, par value $.01 per share. NY1 7206796v.2 The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED JANUARY 25, 2010 Sentinel Funds Prospectus Dated March 30, 2010 Class A, Class B, Class C, Class D, Class S and Class I Fund Ticker Symbols Class A Class B Class C Class D Class S Class I Sentinel Balanced Fund SEBLX SEBBX SBACX SBLDX SIBLX Sentinel Capital Growth Fund BRGRX SECGX SICGX Sentinel Common Stock Fund SENCX SNCBX SCSCX SICWX Sentinel Conservative Allocation SECMX SMKBX SMKCX Fund Sentinel Georgia Municipal Bond SYGIX Fund Sentinel Government Securities SEGSX SCGGX SIBWX Fund Sentinel Growth Leaders Fund BRFOX SGLFX SIGLX Sentinel International Equity Fund SWRLX SWFCX SIIEX Sentinel Mid Cap Fund SNTNX SMGCX SIMGX Sentinel Mid Cap Value Fund SYVAX SYVCX SYVIX Sentinel Short Maturity SSIGX SSSGX Government Fund Sentinel Small Company Fund SAGWX SESBX SSCOX SIGWX Sentinel Sustainable Core MYPVX CVALX Opportunities Fund Sentinel Sustainable Growth WAEGX CEGIX Opportunities Fund This prospectus contains information you should know before investing, including information about risks. Please read it before you invest and keep it for future reference. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. Sentinel Funds¨National Life Drive¨Montpelier, VT 05604 NY1 7206796v.2 Table of Contents Fund Summaries 3 Sentinel Balanced Fund 3 Sentinel Capital Growth Fund 8 Sentinel Common Stock Fund 12 Sentinel Conservative Allocation Fund 16 Sentinel Georgia Municipal Bond Fund 20 Sentinel Government Securities Fund 24 Sentinel Growth Leaders Fund 28 Sentinel International Equity Fund 32 Sentinel Mid Cap Fund 36 Sentinel Mid Cap Value Fund 40 Sentinel Short Maturity Government Fund 45 Sentinel Small Company Fund 49 Sentinel Sustainable Core Opportunities Fund 53 Sentinel Sustainable Growth Opportunities Fund 57 Additional Information About Each Fund 61 Investment Objectives and Strategies 61 Investment Risks 74 Disclosure of Portfolio Securities 78 Share Classes 79 Purchasing, Selling and Exchanging Fund Shares 90 Pricing Fund Shares 98 Dividends, Capital Gains and Taxes 99 Management of the Funds 101 Householding and Electronic Delivery of Documents 104 Financial Highlights 105 The Privacy Policy of the Sentinel Funds, Sentinel Asset Management, Inc., Sentinel Financial Services Company and Sentinel Administrative Services, Inc. is included at the back of this booklet following the prospectus. In this prospectus, each Sentinel Fund is referred to individually as a Fund. Sentinel Asset Management, Inc. (Sentinel) is the investment adviser for each Fund. The Sentinel Mid Cap Value Fund is sub-advised by Steinberg Asset Management, LLC and the Sentinel Georgia Municipal Bond Fund is sub-advised by GLOBALT, Inc. We cannot guarantee that any Fund will achieve its investment objective(s). 2 NY1 7206796v.2 Fund Summaries Sentinel Balanced Fund Investment Objective The Fund seeks a combination of growth of capital and current income, with relatively low risk and relatively low fluctuations in value. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $25,000 in shares of the Sentinel Funds that include Class A shares. More information about these and other discounts is available from your financial professional and in the section entitled Share Classes on page [xx] of the Funds prospectus and How to Purchase Shares and Reduce Sales Charges on page [xx] of the Funds statement of additional information. Shareholder Fees ( fees paid directly from your investment ) Class A Class B Class C Class D Class I Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.00% None None None None Maximum Deferred Sales Charge (Load) (as a percentage of purchase price or redemption proceeds, whichever is less) None
